Judgment, Supreme Court, New York County (Joan B. Lobis, J.), entered January 29, 2009, which denied the petition to invalidate termination of employment and for immediate reinstatement, unanimously affirmed, without costs.
Judicial review of an administrative agency’s penalty is limited to consideration of whether the measure or mode of dis*513cipline imposed constituted an abuse of discretion as a matter of law. The penalty must be upheld unless it is so disproportionate to the offense, in light of all of the circumstances, as to be shocking to one’s sense of fairness (Matter of Kelly v Safir, 96 NY2d 32 [2001]).
Petitioner engaged in a pattern of falsifying medical notes relating to unexcused absences from work, and he failed to report his arrest on related charges. Notwithstanding his unblemished record over 26 years and his previous outstanding evaluations, we cannot say that the penalty imposed was disproportionate to the offense (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222 [1974]). The Commissioner’s letter sufficiently cited the egregious nature of the offense as a ground for the termination. Concur—Friedman, J.P., Catterson, McGuire, Acosta and Renwick, JJ. [Prior Case History: 2009 NY Slip Op 30105(U).]